RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4157-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

A.L.C.,

          Defendant,

and

T.J.G.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF L.R.J.,

     a Minor.
_____________________________

                   Submitted January 13, 2020 - Decided January 31, 2020

                   Before Judges Sabatino and Natali.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Atlantic County,
            Docket No. FG-01-0050-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Jennifer M. Kurtz, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Alexa L. Makris, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Todd S. Wilson, Designated
            Counsel, on the brief).

PER CURIAM

      In this Title 30 guardianship case, T.J.G.,1 the father of L.R.J. ("Laurie"),

appeals the Family Part's termination of parental rights. The Law Guardian and

the Division of Child Protection and Permanency urge that we uphold the trial

court's decision. We affirm, substantially for the sound reasons detailed in the

twenty-seven-page written opinion that Judge Pamela D'Arcy issued on May 3,

2019 at the conclusion of the trial.




1
  We use initials and fictitious names to protect the identity of the parties. R.
1:38-3(d)(12).


                                                                           A-4157-18T1
                                        2
      Briefly stated, Laurie was removed by the Division shortly after her birth

in February 2017. The mother, A.L.C., 2 has persisting drug use problems and

used drugs during her pregnancy. Her first child was removed by the Division

in 2014 after the Division learned she had been in a violent relationship and

failed to obtain any prenatal services. Eventually, the mother's parental right s

to that older child were terminated due to her ongoing substance abuse,

infrequent visitation, and refusal to utilize services offered to her. The older

child was adopted by a resource family. Laurie was placed in that same resource

home with her half-sister.

      At first, the mother was unsure of the identity of Laurie's father. After the

initial putative father of Laurie was ruled out, paternity testing ultimately

revealed in July 2017 that appellant is her biological father.

      At all times relevant to this case, appellant has been incarcerated and

serving a ten-year custodial term for armed robbery. According to the parties'

submissions, appellant is not scheduled to be considered for parole until 2015,

when Laurie will be nine years old. He has never resided with Laurie or served




2
  The mother has not appealed the termination of her own parental rights to
Laurie.
                                                                           A-4157-18T1
                                        3
as her caretaker. Meanwhile, Laurie has remained in the care of her resource

parents, who reportedly wish to adopt her.

        The Division presented testimony at trial from two caretakers and an

expert psychologist, Dr. Alan J. Lee. The trial judge found all three witnesses

to be credible. In particular, the judge noted that both caseworkers were "candid

and responsive to all questioning" and "demonstrated a good recollection of their

interactions with this family as well as . . . the Division file." As for Dr. Lee,

the judge found his testimony "in accordance with sound psychological

practices, utilizing generally accepted objective and subjective testing." The

court also noted that Dr. Lee's "opinions and conclusions were well-supported

by facts." Appellant did not testify and he presented no witnesses in his behalf.

        Dr. Lee performed a psychological evaluation of appellant and diagnosed

him as having personality disorder NOS3 with antisocial, narcissistic and

avoidant traits. In addition, Dr. Lee found appellant exhibits impulse control

disorder NOS.

        As summarized by the trial court, Dr. Lee opined that the prognosis for

significant and lasting change by appellant is poor. The expert found appellant

is unlikely to serve as an independent caretaker for Laurie within the foreseeable


3
    Not otherwise specified.
                                                                          A-4157-18T1
                                        4
future, regardless of his incarceration. Dr. Lee advised that appellant would

need to complete a lengthy set of services upon his eventual release from prison

in order to attempt to become a minimally adequate parent, and that the earliest

that release would occur would be the year 2025.

      Dr. Lee also conducted a bonding evaluation. It revealed that Laurie has

formed "a significant and positive psychological attachment" with both of her

resource parents.   By contrast, Dr. Lee noted that Laurie—who only met

appellant for the first time in the course of the bonding evaluation—has no

emotional ties to appellant and their attachment is insecure and insignificant.

None of these credible opinions were rebutted by any competing expert

testimony.

      After considering the evidence, the trial judge concluded that all four

prongs of the statutory criteria for termination under N.J.S.A. 30:4C-15.1(a)(1)

through (4). In particular, the judge found the Division had established, by clear

and convincing evidence, that: Laurie's safety, health, and development have

been and will continue to be endangered as the result of appellant's failure to

provide her with a safe and stable home, N.J.S.A. 30:4C-15.1(a)(1); appellant is

unable or unwilling to eliminate that harm in the future and that a delay in

Laurie's permanent placement will add to that harm. N.J.S.A. 30:4C-15.1(a)(1);


                                                                          A-4157-18T1
                                        5
the Division made reasonable efforts to provide services to appellant and the

mother, and potential alternatives to termination have been sufficiently

considered, N.J.S.A. 30:4C-15.1(a)(3); and termination of parental rights will

not cause Laurie more harm than good, N.J.S.A. 30:4C-15.1(a)(4).

      As Judge D'Arcy summarized at the end of her opinion:

                   Finally, [Laurie] is thriving in her resource home
            and is safe in her resource parents' care; Dr. Lee opined
            that [Laurie] has formed a rapid attachment with these
            caretakers and that her needs are being met. The
            resource parents offer a stable lifestyle for [Laurie], one
            that her natural parents have demonstrated they cannot
            offer now and will be unable to offer her in the
            foreseeable future. [Laurie] has no relationship with
            her biological parents and they are essentially strangers
            to her. This is a young child who needs permanency,
            and she deserves a chance to be adopted by her resource
            parents in the only home she has ever known.

      Appellant contends in his brief that: the trial court unfairly evaluated his

parental fitness stemming from his incarceration; the expert opinions of Dr. Lee

(who the brief assails as the Division's "hired gun") were speculative; the court

should have found that appellant is motivated and capable of becoming a fit

parent; the Division failed to provide him and Laurie with reasonable services

that could have enabled him to parent; the court erroneously ruled out other

potential relatives as caretakers; and the bonding evaluation was skewed by the



                                                                          A-4157-18T1
                                        6
Division's failure to arrange parenting time between Laurie and appellant. We

have fully considered these contentions and conclude they are unavailing.

      We must bear in mind that our scope of review in Title 30 guardianship

cases is limited. In such cases, the trial court's findings generally should be

upheld so long as they are supported by "adequate, substantial, and credible

evidence." N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 552

(2014). The court's decision should only be reversed or altered on appeal if its

findings were "so wholly unsupportable as to result in a denial of justice." N.J.

Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 511 (2004). We must give

substantial deference to the trial judge's opportunity to have observed the

witnesses first-hand and to evaluate their credibility. R.G., 217 N.J. at 552. We

must also recognize the expertise of the Family Part, which repeatedly

adjudicates cases brought by the Division under Title 9 and Title 30 involving

the alleged abuse or neglect of children. See, e.g., N.J. Div. of Youth & Family

Servs. v. F.M., 211 N.J. 420, 448 (2012); N.J. Div. of Youth & Family Servs. v.

L.J.D., 428 N.J. Super. 451, 476 (App. Div. 2012).

      Applying these well-established principles, we uphold the trial judge's

determinations and reject appellant's claims of reversible error. Only two of

appellant's contentions warrant discussion. Both of them primarily affect prongs


                                                                         A-4157-18T1
                                       7
three and four: (1) the issues relating to appellant's incarceration and (2) the

rule-out of potential relatives as caretakers.

      As to appellant's incarceration, we are satisfied the trial court did not

terminate her parental rights solely because of his imprisonment. Cf. In re

Adoption of L.A.S., 134 N.J. 127 (1993) (disallowing such a per se approach to

incarcerated parents). The Division logically focused its attention upon attempts

to assist Laurie's mother, who was not incarcerated, to provide Laurie with a

safe and stable home. If that placement had been successful it would have

indirectly benefited appellant.     Unfortunately, the mother's ongoing drug

addiction and non-compliance with services eliminated that possibility.

      In the meantime, the record shows that a Division caseworker visited

appellant monthly, consulted with prison staff and conducted a family team

meeting with the prison social services director, and arranged psychological and

bonding evaluations.

      Appellant never lived with or had a relationship with Laurie before his

imprisonment. By the time he was identified through paternity testing to be her

father, Laurie had already been living with her resource parents and half-sister

for several months. Although visitation at the jail did not occur, that was not

unreasonable in light of appellant's violent criminal history, Laurie's young age,


                                                                          A-4157-18T1
                                         8
and the absence of a previously established relationship. For all these reasons,

we reject defendant's arguments concerning his incarcerated status.

      Likewise, the Division's alleged inadequate consideration of alternative

relative placements also does not compel reversal.        We recognize that the

Division has an obligation to conduct a reasonable investigation of relatives who

have been identified as potential caretakers. See New Jersey Div. of Youth &

Family Servs. v. J.S., 433 N.J. Super. 69, 87 (App. Div. 2013). Initially, the

Division reasonably believed that appellant's grandmother, D.G., had a criminal

record that rendered her unsuitable. Ultimately, it came to light that the criminal

offenses were those of D.G.'s sister. Thereafter, the Division assessed D.G. and

ruled her out. D.G. administratively appealed that decision, and it was upheld,

albeit apparently on "best interests" grounds.

      D.G. filed a separate custody action with the Family Part under the "FD"

non-dissolution docket. The motion was heard by the same judge who presided

over this guardianship trial.      During the hearing on that motion, D.G.

acknowledged that Laurie had never met or lived with her. The hearing further

revealed that the Division had previously investigated and substantiated

allegations that D.G.'s son had sexually assaulted a foster child in her home,

allegations which D.G. denied. D.G. admitted that her home had been rejected


                                                                           A-4157-18T1
                                        9
for licensing purposes in 2009. The judge denied D.G.'s custody motion in the

"FD" case as being contrary to Laurie's best interests, as compared with her

stable placement with her half-sibling.

      Given these circumstances, the Division and the trial court had a

reasonable basis under prongs three and four to decline to place Laurie with

D.G. Notably, the judge's custody decision in the "FD" case was not appealed.

We decline to disturb that ruling here.

      We also are unpersuaded that the court should have placed Laurie with

appellant's own mother, M.S., who the Division ruled out after learning that she

had a prior history with the Division. Even if that information about M.S. was

incorrect or insufficiently detailed, the court had the discretion to favor the

child's need for permanency over the proffered alternatives. See, e.g., In re

Guardianship of J.C., 129 N.J. 1, 26 (1992) ("[C]hildren have an essential and

overriding interest in stability and permanency."); J.S., 433 N.J. Super. at 88

(noting that a strong permanency interest is "especially" relevant to a decision

ruling out an alternative placement with relatives).

      In sum, even if the rule-out determinations could have been better handled

or supported, the ultimate decision to continue Laurie's placement with the only

caretakers she has had since birth was not unreasonable. In addition, we note as


                                                                        A-4157-18T1
                                      10
a matter of general policy, the Family Part strives to place siblings and half-

siblings in the same household when feasible and in the children's best

interests. See, e.g., In re D.C., 203 N.J. 545, 563-66 (2010).

      The other arguments raised by appellant lack sufficient merit to warrant

discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-4157-18T1
                                      11